Citation Nr: 1316350	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a leg disorder.

2.  Entitlement to service connection for a right shoulder disorder, including as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his father-in-law




ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board in July 2010 and December 2012.  The case has been returned to the Board for further appellate review.  

The Veteran testified at a central office hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of the hearing is associated with the claims folder.  

The issue of entitlement to a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is at least in relative equipoise with regards to a finding that right lower extremity radiculopathy is related to his service-connected degenerative disc disease of the low back.

2.  The evidence of record is at least in relative equipoise with regards to a finding that left lower extremity radiculopathy is related to his degenerative disc disease of the low back.  

CONCLUSIONS OF LAW

1.  Entitlement to service connection for right lower extremity radiculopathy is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2012). 

2.  Entitlement to service connection for left lower extremity radiculopathy is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

At the outset, the Board acknowledges that the Veteran's service treatment records reflect his in-service complaints of experiencing leg pain and a May 1983 diagnosis of right leg puncture wound.  

Private medical records from Dr. Everhard from July 2006 to September 2006 note a long-standing history of complaints of back pain radiating down to the foot.  

In October 2010, the Veteran's wife stated that the Veteran experiences leg pain.   

At the February 2013 VA examination, the Veteran reported pain in the low back to anterior thigh to back of knee and calf.  He stated that he has had this pain for many years.  He reported that numbness has continually gotten worse since service.  

Given that the Veteran experienced leg pain in service, and that the evidence reflects that the Veteran has had lower extremity pain for many years, the evidence of record does indicate support for the Veteran's claims for direct service connection for right and left lower extremity radiculopathy.  Accordingly, the claims for service connection are granted.  See 38 C.F.R. §§ 3.303.

The evidence of record fails to reflect that the Veteran has been diagnosed with any other leg disorder during the appeal period.  As such, service connection for a leg disorder of either extremity other than for right and left lower extremity radiculopathy is not warranted.

In this decision, the Board grants service connection for right and left lower extremity radiculopathy.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Service connection for right lower extremity radiculopathy is granted.  

Service connection for left lower extremity radiculopathy is granted.  


REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AOJ.

In December 2012, the Board remanded the right shoulder claim in part to obtain a VA medical opinion as to whether the Veteran's right shoulder disability is related to or had an onset during service, or was caused or aggravated by any service-connected disability, to include headaches, lumbar spine disability, and neck disability, singly or in combination.  The February 2013 VA examination report reflects that the Veteran was diagnosed with right shoulder osteoarthritis.  The examiner opined that it is less likely than not that the right shoulder pain is related to the cervical disc disease due to the lack of radicular symptoms and the presence of shoulder arthritis which is not a complication of neck disease.  A review of the record reflects that the examiner did not opine as to whether the Veteran's right shoulder disability is related to or had an onset during service, or was caused or aggravated by headaches or lumbar spine disability, or in combination of all of the Veteran's service-connected disabilities.  This should be accomplished.  Moreover, the examiner should consider whether the Veteran has radiculopathy of the upper extremities.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since January 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay evidence of any recurrence of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to the claimed disorder of the right shoulder during and/or since service. 

2.  Attempt to obtain, physically or electronically, VA medical records pertaining to the Veteran that are dated from January 2013, and associate the records obtained with the claims folder.

3.  Following the completion of the development above to the extent possible, return the claims file to the person who conducted the February 2013 VA examination, if available, for clarification of the provided etiology opinion.  If this examiner is not available, arrange for the opinion to be provided by another examiner.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims folder and relevant electronic VA treatment records, the examiner should comment on the Veteran's report regarding the onset and recurrence of symptoms and opine as to whether it is at least as likely as not that right shoulder osteoarthritis or right and/or left upper extremity radiculopathy is related to or had an onset during service, to include injuries sustained in the documented motor vehicle accident during service, or was caused or aggravated by any service-connected disability, to include the service connected headaches, lumbar spine disability and neck disability, singly or in combination, or any disorder determined to be related to service, and/or whether right shoulder osteoarthritis had an onset within the initial year after separation. 

The rationale for all opinions expressed must be set forth in a legible report. 

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


